Mr. Justice Eldredge delivered the opinion of the court. Benjamin C. Bees died intestate on the 15th day of, May, 1926, leaving surviving him three daughters, Gertrude Crumbaugh, Katherine Bees, now Katherine Wahls, and Mrs. Nathan Skinner. Charles E. Crumr baugh, appellant, was appointed administrator of his estate, and is the husband of said Gertrude Crumbaugh. Benjamin C. Bees left about 90 acres of land near LeBoy in McLean county, on which there was a mortgage for about $3,000. After his death appellant, as administrator of the estate, discovered that- Bees had executed a note as surety with Nathan Skinner as principal, in the sum of $4,000, payable to appellee. Appellant concluded that Skinner would be unable to pay the full amount of the $4,000 note held by appellee and that there would be a deficit amounting to $2,400, which would have to be paid by the estate of Benjamin C. Bees and that thereby the'shares of Gertrude Crumbaugh and Katherine Bees in said estate would be decreased in the amount of $1,200 each. Appellant then induced Skinner and his wife to execute two notes of $1,200 each, payable to himself as trustee, and also a chattel mortgage to secure the same, covering the property in controversy in this case. Appellant, by his indorsements thereon, transferred one note to his wife, Gertrude Crumbaugh, and the other to Katherine Bees, now Katherine Wahls. Thereafter appellee entered judgment on the $4,000 note against said Skinner and an execution was levied upon the property in question in this case and covered by said chattel mortgage. A trial of the right of property was had in the county court which resulted in a judgment in favor of appellee. It is contended by appellant that a contingent liability is a sufficient consideration to support a chattel mortgage. Goodheart v, Johnson, 88 Ill. 58. Conceding this proposition of law to be true was there any contingent liability on the part of Gertrude Crumbaugh or Katherine Wahls to pay a contingent deficiency on the judgment of appellee against Skinner? The evidence does not show whether there was any such deficiency, but, assuming that such existed, or would exist, the estate of Benjamin Bees would be liable therefor and not his heirs. There was no personal liability whatever upon Gertrude Crumbaugh or Katherine Bees to pay any part of this indebtedness. While it is true that if the estate of their father should be compelled to pay the unpaid balance of the judgment against Skinner by virtue of their father being surety on the note, the amounts of their shares in the estate would be lessened, yet, in any event, an heir can only take such assets of an estate as are left after the debts are paid, but no personal liability is imposed upon the heirs of an estate to pay the debts thereof. There was no consideration for the chattel mortgage of appellant. It is unnecessary to consider the other questions raised. The judgment is affirmed. Affirmed,